Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147862                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  DENNIS LaLONE and DIANNE LaLONE, as                                                                    David F. Viviano,
  Conservators of the Estate of BRANDON                                                                              Justices
  LaLONE, and CHRISTOPHER T. HAENICKE,
  as Next Friend of AUSTIN W. LaLONE and
  BRYANNA E. LaLONE, Minors,
               Plaintiffs-Appellants,
  v                                                                SC: 147862
                                                                   COA: 308207
                                                                   St Joseph CC: 07-000914-NH
  RIEDSTRA DAIRY LTD.,
            Defendant-Appellee,
  and
  RT ENGINEERING LTD., f/k/a ROTA-TECH
  DAIRY SHEDS INTERNATIONAL LTD., RT
  INTERNATIONAL LTD., f/k/a ROTA-TECH
  DAIRY SHEDS INTERNATIONAL LTD., RT
  INSTALLATIONS LTD., DeLAVAL, INC.,
  and JOHN BOWERS,
             Defendants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2013
           t1216
                                                                              Clerk